52 F.3d 329NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Naheed SYED, Defendant-Appellant.
No. 94-1875.
United States Court of Appeals, Seventh Circuit.
Submitted March 29, 1995.Decided April 11, 1995.

Before CUMMINGS, EASTERBROOK and RIPPLE, Circuit Judges.

Order

1
Naheed Syed was convicted by a jury of threatening to kill a federal judge, in violation of 18 U.S.C. Sec. 115, and was sentenced to 28 months' imprisonment.  Syed's sole argument on appeal is that the court should have dismissed the indictment as a sanction because the government failed to provide mental health treatment during portions of her pretrial incarceration.


2
The Supreme Court has held that indictments must not be dismissed unless the government's conduct following the commission of the crime not only is unlawful but also causes irreparable prejudice to the defense of the charge.  United States v. Morrison, 449 U.S. 361 (1981).  Cf. Bank of Nova Scotia v. United States, 487 U.S. 250 (1988).  Syed does not contend that the mental health services provided or omitted during pretrial incarceration hampered her ability to defend against the charge.  She therefore has not satisfied the standard of Morrison, and the judgment is


3
AFFIRMED.


4
---------------



* After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  Defendant filed such a statement.  After considering that statement, the court remains of the view that oral argument is unnecessary, so the appeal is submitted for decision on the briefs and record.